DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2022 has been entered.
 
Priority
Acknowledgment is made of applicant’s claim to priority to Non-Provisional Application No. 13/814,922 filed July 2, 2013, now Patent No. 10,258,754; to Application No. PCT/IB2011/002325, filed on August 12, 201; and to Provisional application 61/373,361 filed on August 13, 2010.

Status of Claims
This Office Action is responsive to the amendment filed on August 31, 2022. As directed by the amendment: claims 2, 8, 12, 13, 15, and 19-20 have been amended, claims 10-11 and 17-18 have been cancelled, and claims 22-25 have been added. Thus, claims 2-5, 8-9, 12-16, and 19-25 are presently pending in this application. 
Claims 10 and 17, and claims 11-16 and 18-21 by dependency, were previously rejected under 35 U.S.C. 112 first paragraph as failing to comply with the written description requirements and were previously rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.  The cancelling of claims 10 and 17 obviate the previous rejections under 35 U.S.C. 112 first paragraph and second paragraph. Claims 2-5 and 8-9 were previously rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rapoport et al. (U.S. Publication No. 2006/0102179) in view of McCarthy (U.S. Pub. No. 2010/0094366). Claims 10-21 were previously rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable further in view of Kapust et al. (U.S. Pub. No. 2010/0252042). Applicant’s amendments necessitated the application of new grounds of rejection, shown below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2, and claims 3-5, 8-9, 12-16, and 19-25 by dependency, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites “wherein, in the flow control mode, the controller is configured to control the flow rate of the gases to be above a minimum threshold, the minimum threshold being set to correspond to a particular type of a plurality of types of user interface used by the user, said plurality of types of user interface comprising a full-face mask and at least one of a nasal mask, an oral mask, an oral interface and a nasal pillow, a nasal seal or a nasal cannula; said minimum threshold configured to enable flushing of the particular type of user interface;”, ln 13-19 where Applicant’s disclosure fails to descried the controller, when in flow control mode, setting the flow rate above a minimum threshold based on the particular type of user interface. Applicant’s specification provides sufficient support for the user interface being selected from: a nasal mask, full face mask, oral mask, oral interfaces, nasal pillows, nasal seals or nasal cannula (¶ 0117) and support for maintaining a flow rate that is sufficient (i.e. above a minimum flow rate) to flush the user interface (¶¶ 0086, 0127). However, Applicant’s specification fails to explicitly assert the claimed link between the particular type of patient interface and the minimum threshold flow rate, nor would it be implicit to one of ordinary skill in the art that the setting of the value of the minimum threshold flow rate rises or lowers based on the particular type of user interface based on Applicant’s specification. 
Further, Applicant specification lacks tables or examples that would illustrate the linking between the value of the minimum threshold flow rate and the particular type of user interface.  Thus, it would require undue experimentation to determine a minimum threshold flow rate for every type of user interface listed. 
Therefore, claim 2 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 25 recites “wherein the plurality of types of user interface comprise at least the full face mask, the nasal cannula, and at least one of the nasal mask, the oral mask, the oral interface, the nasal pillow, or the nasal seal”, ln 1-3 while claim 2, to which claim 25 depends, recites “wherein the plurality of types of user interface comprise at least the full face mask, the nasal cannula, and at least one of the nasal mask, the oral mask, the oral interface, the nasal pillow, or the nasal seal”, ln 15-18, thus the grouping of particular types of user interfaces is: full face mask, nasal cannula, nasal mask, the oral mask, the oral interface, the nasal pillow, or the nasal seal.  Claim 25 fails further limit the list presented in independent claim 2. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
The Examiner notes that no art rejection has been made for claims 2-5, 8-9, 12-16, and 19-25 at this time as the prior art of record fails to disclose the claims as written. The Examiner retains the right to reinstate the art rejection made in the previous Office Action or make a new art based rejection on these claims once the 112 first paragraph rejection(s) have been resolved by the Applicant.

Response to Arguments
Applicant's arguments filed August 31, 2022 have been fully considered but they are not persuasive. 
Applicant asserts the support for the amendment in claim 2, which recites “wherein, in the flow control mode, the controller is configured to control the flow rate of the gases to be above a minimum threshold, the minimum threshold being set to correspond to a particular type of a plurality of types of user interface used by the user, said plurality of types of user interface comprising a full-face mask and at least one of a nasal mask, an oral mask, an oral interface and a nasal pillow, a nasal seal or a nasal cannula; said minimum threshold configured to enable flushing of the particular type of user interface;”, ln 13-19 can be found in Applicant’s specification ¶¶ 0086, 0117, 0127. Specifically, A skilled artisan would have understood from at least these paragraphs that a specific minimum flow rate is required to achieve flushing, depending on the user interface type, and that the minimum flow rate can enable flushing of any of the user interface types described in paragraph ¶ 0117, Pg. 6-8.  Examiner respectfully disagree.  As addressed above in the 112 first paragraph rejection, Applicant’s disclosure fails to descried the controller, when in flow control mode, setting the flow rate above a minimum threshold based on the particular type of user interface. Applicant’s assertion that one of ordinary skill in the art would understand there is a disclosed link between the minimum threshold flow rate and type of user interfere would require an improper intuitive leap.  This leakage between the minimum threshold flow rate and type of user interfere, though not required to be explicitly described, is not implicit; nor is it implicit from Applicant’s specification that the controller is configured to set the value of the minimum threshold flow rate based on the particular type of user interface. Furthermore, Applicant specification lacks tables or examples that would illustrate the linking between the value of the minimum threshold flow rate and the particular type of user interface.  Therefore, Applicant's arguments regarding the support for the amendments to claim 2 have been fully considered but they are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785